The plaintiff alleges in effect that he engaged an attorney to represent him in connection with a lawsuit, that the attorney made an agreement with the defendant in that action and that he, the plaintiff herein, agreed with his attorney that if the amount to be paid was paid to him personally and at once he would accept it, otherwise not. He further alleges the attorney was without authority to accept payment to himself but in fact did this, concealed this fact from the plaintiff over a period of years, and when pressed in the matter, gave the plaintiff his own check in part payment. He further alleges the attorney appropriated the original payment to his own uses. He sues the original defendant presumably on the debt, claiming the money was paid to his attorney without authority and sues the bank on a theory that the court will not at this time attempt to elucidate.
   The complaint may be characterized by most of the adjectives used in the defendant's motion but not by all. It apparently is traversable and sets up facts that may be met by demurrer or answer. It is not, therefore, subject to a motion to strike out. The motions are denied.